Exhibit 10.2

PURCHASE AND SALE AGREEMENT

Dated as of July 31, 2006

between

J.B. HUNT TRANSPORT, INC.,
as Originator,

and

JBH RECEIVABLES LLC,
as Buyer

 

 


--------------------------------------------------------------------------------


TABLE OF CONTENTS

SECTION

 

HEADING

 

PAGE

 

 

 

 

 

 

 

SECTION 1.

 

DEFINITIONS AND RELATED MATTERS

 

1

 

 

 

 

 

 

 

Section 1.1.

 

Defined Terms

 

1

 

Section 1.2.

 

Other Interpretive Matters

 

2

 

 

 

 

 

 

 

SECTION 2.

 

AGREEMENT TO CONTRIBUTE, PURCHASE AND SELL

 

2

 

 

 

 

 

 

 

Section 2.1.

 

Contributions and Sales

 

2

 

Section 2.2.

 

Purchase Price

 

2

 

Section 2.3.

 

Election to Contribution

 

3

 

Section 2.4.

 

No Recourse or Assumption of Obligations

 

3

 

 

 

 

 

 

 

SECTION 3.

 

ADMINISTRATION AND COLLECTION

 

4

 

 

 

 

 

 

 

Section 3.1.

 

Originator to Act as Collection Agent

 

4

 

Section 3.2.

 

Deemed Collections

 

4

 

Section 3.3.

 

Application of Collections

 

4

 

Section 3.4.

 

Responsibilities of Originator

 

5

 

 

 

 

 

 

 

SECTION 4.

 

REPRESENTATIONS AND WARRANTIES

 

5

 

 

 

 

 

 

 

Section 4.1.

 

Mutual Representations and Warranties

 

5

 

Section 4.2.

 

Additional Representations by Originator

 

6

 

 

 

 

 

 

 

SECTION 5.

 

GENERAL COVENANTS

 

7

 

 

 

 

 

 

 

Section 5.1.

 

Covenants

 

7

 

 

 

 

 

 

 

SECTION 6.

 

TERMINATION OF PURCHASES

 

10

 

 

 

 

 

 

 

Section 6.1.

 

Voluntary Termination

 

10

 

Section 6.2.

 

Automatic Termination

 

10

 

 

 

 

 

 

 

SECTION 7.

 

INDEMNIFICATION

 

10

 

 

 

 

 

 

 

Section 7.1.

 

Originator’s Indemnity

 

10

 

Section 7.2

 

Indemnification Due to Failure to Consummate Purchase

 

11

 

Section 7.3

 

Other Costs

 

12

 

 

 

 

 

 

 

SECTION 8.

 

MISCELLANEOUS

 

12

 

 

 

 

 

 

 

Section 8.1.

 

Amendments, Waivers, etc

 

12

 

Section 8.2.

 

Assignment of Agreement

 

12

 

Section 8.3.

 

Binding Effect; Assignment

 

12

 

Section 8.4.

 

Survival

 

13

 

Section 8.5.

 

Costs, Expenses and Taxes

 

13

 

 

i


--------------------------------------------------------------------------------




 

Section 8.6.

 

Execution in Counterparts; Integration

 

13

 

Section 8.7.

 

Governing Law; Submission to Jurisdiction

 

13

 

Section 8.8.

 

No Proceedings

 

13

 

Section 8.9.

 

Loans by Buyer to Originator

 

13

 

Section 8.10.

 

Notice

 

14

 

Section 8.11.

 

Entire Agreement

 

14

 

 

 

 

 

 

 

SIGNATURE

 

 

 

15

 

 

ii


--------------------------------------------------------------------------------


This Purchase and Sale Agreement dated as of July 31, 2006 (this “Agreement”) is
between J.B. Hunt Transport, Inc., a Georgia corporation (“Originator”), and JBH
Receivables LLC, a Delaware limited liability company (“Buyer”).  The parties
agree as follows:

Section 1.           Definitions and Related Matters.

Section 1.1.           Defined Terms.  In this Agreement, unless otherwise
specified or defined herein: (a) capitalized terms are used as defined in
Schedule I to the Receivables Sale Agreement dated as of the date hereof (as
amended or modified from time to time, the “Second Tier Agreement”) among Buyer,
Originator, Windmill Funding Corporation, the committed purchasers party
thereto, and ABN AMRO Bank N.V. as the Agent, as such agreement may be amended
or modified from time to time; and (b) terms defined in Article 9 of the UCC and
not otherwise defined herein are used as defined in such Article 9.

In addition, the following terms will have the meanings specified below:

“Available Funds” is defined in Section 2.3(b) hereof.

“Closing Date” means the date on which this Agreement and the Second Tier
Agreement become effective in accordance with their terms.

“Collection Agent Fee” is defined in Section 3.6 of the Second Tier Agreement.

“Excluded Losses” is defined in Section 7.1 hereof.

“Initial Funding Date” means the date of the first purchase by Buyer from
Originator under this Agreement as approved by the Agent.

“Maximum Subordinated Note Balance” means an amount equal to the excess of
(i) the Eligible Receivables Balance over (ii) the sum of (a) the outstanding
amount of all Investment under the Second Tier Agreement and (b) the Triple-B
Loss Reserve Amount.

“Receivable” means each obligation of an Obligor to pay for merchandise sold or
services rendered by the Originator and includes the Originator’s rights to
payment of an interest or finance charges and all proceeds of the foregoing.

“Settlement Date” means, with respect to any Settlement Period, the twentieth
day of the immediately succeeding calendar month (or, if such day is not a
Business Day, the next preceding Business Day).

“Settlement Period” means a calendar month (or, in the case of the first
Settlement Period, the period from the Initial Funding Date to the end of the
calendar month in which the Initial Funding Date occurs).


--------------------------------------------------------------------------------




 

“Triple-B Loss Reserve Amount” as of any date means an amount equal to the
product of (i) the Eligible Receivables Balance and (ii) the Loss Reserve as of
the immediately preceding Settlement Date (except that such Loss Reserve shall
be calculated with a multiple of 1.5 rather than 2.25).

Section 1.2.           Other Interpretive Matters.  In this Agreement, unless
otherwise specified:  (a) references to any Section or Annex refer to such
Section of, or Annex to, this Agreement, and references in any Section or
definition to any subsection or clause refer to such subsection or clause of
such Section or definition; (b) ”herein”, “hereof”, “hereto”, “hereunder” and
similar terms refer to this Agreement as a whole and not to any particular
provision of this Agreement; (c) ”including” means including without limitation,
and other forms of the verb “to include” have correlative meanings; (d) the word
“or” is not exclusive; and (e) captions are solely for convenience of reference
and shall not affect the meaning of this Agreement.

Section 2.           Agreement to Contribute, Purchase and Sell.

Section 2.1.           Contributions and Sales.  Eight million dollars
($8,000,000) of the Receivables existing at the opening of Originator’s business
on the Initial Funding Date are hereby contributed by Originator as capital to
Buyer as of the Initial Funding Date.  All of the remaining Receivables existing
at the opening of Originator’s business on the Initial Funding Date are hereby
sold to Buyer as of the Initial Funding Date.  After the Initial Funding Date,
each Receivable shall be deemed to have been contributed or sold to Buyer
immediately (and without further action by any Person) upon the creation of such
Receivable in accordance with the terms hereof.  The proceeds with respect to
each Receivable (including all Collections with respect thereto) shall be
transferred at the same time as such Receivable, whether such proceeds (or
Collections) exist at such time or arise or are acquired thereafter.

Section 2.2.           Purchase Price.  (a) The aggregate purchase price for the
Receivables sold on any date shall be such amount as agreed upon prior to such
date between Originator and Buyer to be the fair market value of such
Receivables on such date, which shall equal the excess of the (i) estimated
aggregate outstanding balance of such Receivables over (ii) an amount agreed
upon by Buyer and Originator representing the uncertainty of payment and cost of
purchase of such Receivables.

(b)           On the Initial Funding Date, Buyer shall pay Originator in cash
the purchase price for the Receivables sold on that date.  On each Business Day
after the Initial Funding Date on which Originator sells any Receivables to
Buyer pursuant to the terms of Section 2.1, until the termination of the
purchase and sale of Receivables under Section 6 hereof, Buyer shall pay to
Originator a portion of the purchase price of such Receivables by depositing
into such account as Originator shall specify immediately available funds from
monies then held by or on behalf of Buyer solely to the extent that such monies
do not constitute Collections that are required to be identified or are deemed
to be held by the Collection Agent pursuant to the Second Tier Agreement for the
benefit of, or required to be distributed to, the Agent or the Purchasers
pursuant to the Second Tier Agreement or required to be paid to the Collection
Agent as the Collection Agent Fee, or otherwise necessary to pay current
expenses of Buyer (in its reasonable discretion) (such available monies, the
“Available Funds”) and provided that Originator has paid

2


--------------------------------------------------------------------------------




 

all amounts then due by Originator hereunder.  On each Settlement Date, the
Collection Agent shall calculate the amount of the purchase price remaining to
be paid by deducting from the purchase price the Available Funds that have been
paid during the corresponding Settlement Period, and such amount due shall be
identified in the Periodic Report for such Settlement Period.

To the extent that the Available Funds were insufficient to pay the purchase
price then due in full (an “Available Funds Shortfall”), the remaining portion
of such purchase price shall be paid by increasing the principal amount of the
Subordinated Note, effective as of the last day of the related Settlement Period
in an amount equal to the lesser of (A) such Available Funds Shortfall and
(B) an amount that would not cause the aggregate outstanding principal amount of
the Subordinated Note to exceed the Maximum Subordinated Note Balance.

To the extent that Collections received during any Settlement Period exceed the
sum of (i) the Purchase Price payable for Receivables generated during such
Settlement Period, plus (ii) amounts for which such Collections are required to
be applied for such Settlement Period pursuant to the Second Tier Agreement,
such excess shall be treated as a reduction in the principal amount of the
Subordinated Note, effective as of the last day of the related Settlement
Period, and, if the principal amount of the Subordinated Note is zero, such
excess shall be refunded to the Buyer.

Originator shall make all appropriate record keeping entries with respect to the
Subordinated Note to reflect payments by the Buyer thereon and Originator’s
books and records shall constitute rebuttable presumptive evidence of the
principal amount of and accrued interest on the Subordinated Note.  Originator
shall return the Subordinated Note to the Buyer upon the final payment thereof
after the termination of this Agreement pursuant to its terms.

Section 2.3.           Election to Contribution.  In lieu of selling Receivables
on any day the Originator may, by written notice to the Buyer, elect to treat
Receivables transferred by it on such day as a capital contribution to the
Buyer.  In addition, the Originator hereby elects on any day on which the Buyer
cannot pay the purchase price payable pursuant to Section 2.2(b) with cash and
by an increase in the principal amount of the Subordinated Note, to treat such
Receivables as a capital contribution to the Buyer.  The Originator may rescind
the election described in the preceding sentence at any time by written notice
to the Buyer and the Agent and shall not be obligated to make capital
contributions.  If the Originator rescinds its election pursuant to the second
sentence of this Section, the Originator shall also be deemed to have elected to
terminate its transfers of Receivables hereunder.

Section 2.4.           No Recourse or Assumption of Obligations.  Except as
specifically provided in this Agreement, the contribution, purchase and sale of
Receivables under this Agreement shall be without recourse to Originator. 
Originator and Buyer intend the transactions hereunder to constitute true sales
of Receivables by Originator to Buyer, providing Buyer with the full risks and
benefits of ownership of the Receivables (such that the Receivables would not be
property of Originator’s estate in the event of Originator’s bankruptcy).  If,
however, despite the intention of the parties, the conveyances provided for in
this Agreement are determined not to be “true sales” of Receivables from
Originator to Buyer, then this Agreement shall also be deemed to be a

3


--------------------------------------------------------------------------------




 

“security agreement” within the meaning of Article 9 of the UCC and Originator
hereby grants to Buyer a “security interest” within the meaning of Article 9 of
the UCC in all of Originator’s right, title and interest in and to such
Receivables (including the proceeds thereof), now existing and thereafter
created, to secure a loan in an amount equal to the aggregate purchase prices
therefor and each of Originator’s other payment obligations under this
Agreement.

Buyer shall not have any obligation or liability with respect to any Receivable,
nor shall Buyer have any obligation or liability to any Obligor or other
customer or client of Originator (including any obligation to perform any of the
obligations of Originator under any Receivable).

Section 3.           Administration and Collection.

Section 3.1.           Originator to Act as Collection Agent.  Notwithstanding
the sale of Receivables pursuant to this Agreement, Originator shall continue to
be responsible for the servicing, administration and collection of the
Receivables, all on the terms set out in (and subject to any rights to terminate
Originator as Collection Agent pursuant to) the Second Tier Agreement.

Section 3.2.           Deemed Collections.  If on any day the outstanding
balance of a Receivable is reduced or cancelled as a result of any defective or
rejected goods or services, any cash discount or adjustment (including as a
result of the application of any special refund or other discounts or any
reconciliation), any setoff or credit (whether such claim or credit arises out
of the same, a related, or an unrelated transaction) or other similar reason not
arising from the financial inability of the Obligor to pay undisputed
indebtedness, (i) Originator shall be deemed to have received on such day a
Collection on such Receivable in the amount of such reduction or cancellation
and (ii) such Receivable shall thereupon be, or be deemed to be reconveyed to
Originator.  If on any day any representation, warranty, covenant or other
agreement of Originator related to a Receivable is not true or is not satisfied,
(i) Originator shall be deemed to have received on such day a Collection in the
amount of the outstanding balance of such Receivable and (ii) such Receivable
shall thereupon be, or be deemed to be reconveyed to Originator.  Not later than
the first Settlement Date after Originator is deemed pursuant to this
Section 3.2 to have received any Collections, Originator shall transfer to
Buyer, in immediately available funds, the amount of such deemed Collections;
provided, however, that if no such application is required under the Second Tier
Agreement, Buyer and Originator may agree to reduce the outstanding principal
amount of the Subordinated Note in lieu of all or part of such transfer.  To the
extent that Buyer subsequently collects any payment with respect to any such
“receivable”, Buyer shall pay Originator an amount equal to the amount so
collected, such amount to be payable not later than the first Settlement Date
after Buyer has so collected such amount.

Section 3.3.           Application of Collections.  Any payment by an Obligor in
respect of any indebtedness owed by it to Originator shall, except as otherwise
specified by such Obligor (including by reference to a particular invoice), or
required by the related contracts or law, be applied, first, as a Collection of
any Receivable or Receivables then outstanding of such Obligor in the order of
the age of such Receivables, starting with the oldest of such Receivables, and,
second, to any other indebtedness of such Obligor to Originator.

4


--------------------------------------------------------------------------------




 

Section 3.4.           Responsibilities of Originator.  Originator shall pay
when due all Taxes payable in connection with the Receivables or their creation
or satisfaction.  Originator shall perform all of its obligations under
agreements related to the Receivables to the same extent as if interests in the
Receivables had not been transferred hereunder.  The Agent’s or any Purchaser’s
exercise of any rights hereunder or under the Second Tier Agreement shall not
relieve Originator from such obligations.  Neither the Agent nor any Purchaser
shall have any obligation to perform any obligation of Originator or any other
obligation (other than the obligation to act in good faith and with commercial
reasonableness) or liability in connection with the Receivables.

Section 4.           Representations and Warranties.

Section 4.1.           Mutual Representations and Warranties.  Each of
Originator and Buyer represents and warrants to the other as follows:

(a) Existence and Power.  It is duly organized, validly existing and in good
standing under the laws of its state of organization and has all company power
and authority and all governmental licenses, authorizations, consents and
approvals required to carry on its business in each jurisdiction in which its
business is now conducted, except where failure to obtain such license,
authorization, consent or approval would not have a material adverse effect on
(i) its ability to perform its obligations under, or the enforceability of, any
Transaction Document to which it is a party, (ii) its business or financial
condition, (iii) the interests of Buyer or its assigns under the Transaction
Documents or (iv) the enforceability or collectibility of a material portion of
the Receivables.

(b) Authorization and No Contravention.  Its execution, delivery and performance
of each Transaction Document to which it is a party (i) are within its powers,
(ii) have been duly authorized by all necessary company action, (iii) do not
contravene or constitute a default under:  (A) any applicable law, rule or
regulation, (B) its charter or by-laws or (C) any material agreement, order or
other instrument to which it is a party or its property is subject and (iv) will
not result in any Adverse Claim on any Receivable, Related Security or
Collection or give cause for the acceleration of any of its indebtedness.

(c) No Consent Required.  Other than the filing of financing statements no
approval, authorization or other action by, or filings with, any Governmental
Authority or other Person is required in connection with the execution, delivery
and performance by it of any Transaction Document to which it is a party or any
transaction contemplated thereby.

(d) Binding Effect.  Each Transaction Document to which it is a party
constitutes the legal, valid and binding obligation of such Person enforceable
against that Person in accordance with its terms, except as limited by
bankruptcy, insolvency, or other similar laws of general application relating to
or affecting the enforcement of creditors’ rights generally and subject to
general principles of equity.

5


--------------------------------------------------------------------------------




 

Section 4.2.           Additional Representations by Originator.  Originator
further represents and warrants to Buyer as follows:

(a) Perfection of Ownership Interest.  Immediately preceding its sale of
Receivables to Buyer, Originator was the owner of, and effectively sold, such
Receivables to Buyer, free and clear of any Adverse Claim.  Buyer owns the
Receivables free of any Adverse Claim other than the interests of the Purchasers
(through the Agent) therein that are created by the Second Tier Agreement, and
Buyer shall at all times have a valid and continuing ownership interest, which
shall be a first priority perfected security interest for purposes of Article 9
of the applicable Uniform Commercial Code enforceable as such against creditors
of and purchasers from Originator, in the Receivables and Collections.  Other
than the ownership interest granted to Buyer pursuant to this Agreement,
Originator has not pledged, assigned, sold or granted a security interest in, or
otherwise conveyed, the Receivables or the Collections.  Originator has not
authorized the filing of and is not aware of any financing statements against
Originator that include a description of collateral covering the Receivables or
the Collections other than any financing statement relating to the security
interest granted to Buyer hereunder. Originator has caused or will have caused,
within ten days after the date hereof, the filing of all appropriate financing
statements in the proper filing office in the appropriate jurisdictions under
the applicable law in order to perfect the conveyance of Receivables by
Originator hereunder.

(b) Accuracy of Information.  All information furnished by Originator in writing
in connection with any Transaction Document, or any transaction contemplated
thereby, is true and accurate in all material respects (and was not incomplete
by omitting to state a material fact necessary to make such information not
materially misleading).

(c) No Actions, Suits.  There are no actions, suits or other proceedings
(including matters relating to environmental liability) pending or threatened
against or affecting Originator or any of its properties, that (i) if adversely
determined (individually or in the aggregate), may have a material adverse
effect on the financial condition of the Originator or on the collectibility of
a material portion of the Receivables or (ii) involve any Transaction Document
or any transaction contemplated thereby.  Originator is not in default of any
contractual obligation or in violation of any order, rule or regulation of any
Governmental Authority, which default or violation may have a material adverse
effect upon (i) the financial condition of the Originator or (ii) the
collectibility of a material portion of the Receivables.

(d) No Material Adverse Change.  Since March 31, 2006, there has been no
material adverse change in (i) the Originator’s financial condition, business,
operations or prospects or (ii) Originator’s ability to perform its obligations
under any Transaction Document.

(e) Accuracy of Exhibits.  All information on Exhibits D and E of the Second
Tier Agreement (to the extent describing Originator) is true and complete,
subject to any

6


--------------------------------------------------------------------------------




 

changes permitted by, and notified to the Agent in accordance with the Second
Tier Agreement.

(f) Sales by Originator.  Each sale by Originator to Buyer of an interest in
Receivables has been made for “reasonably equivalent value” (as such term is
used in Section 548 of the Bankruptcy Code) and not for or on account of
“antecedent debt” (as such term is used in Section 547 of the Bankruptcy Code)
owed by Originator to Buyer.

Section 5.           General Covenants.

Section 5.1.           Covenants.  Originator hereby covenants and agrees to
comply with the following covenants and agreements, unless Buyer (with the
consent of the Agent) shall otherwise consent:

(a) Financial Reporting.  Originator shall, and shall cause Parent to, maintain
a system of accounting established and maintained in accordance with GAAP and
will furnish to Buyer:

(i) Within 90 days after each fiscal year of the Parent copies of its annual
audited financial statements (including a consolidated balance sheet,
consolidated statement of income and retained earnings and statement of cash
flows, with related footnotes) certified by independent certified public
accountants satisfactory to the Agent and prepared on a consolidated basis in
conformity with GAAP;

(ii) Within 45 days after each (except the last) fiscal quarter of each fiscal
year of the Parent, copies of its unaudited financial statements (including at
least a consolidated balance sheet as of the close of such quarter and
statements of earnings and sources and applications of funds for the period from
the beginning of the fiscal year to the close of such quarter) certified by the
chief financial officer and prepared in a manner consistent with the financial
statements described in part (A) of clause (i) of this Section 5.1(a);

(iii) copies of all financial statements, reports and returns which Parent shall
send to its stockholders;

(iv) Promptly upon becoming available, a copy of each report or proxy statement
filed by the Parent with the Securities Exchange Commission or any securities
exchange; and

(v) with reasonable promptness such other information (including non-financial
information) as Buyer may reasonably request.

7


--------------------------------------------------------------------------------




 

(b) Notices.  Promptly and in any event within three Business Days after a
Responsible Officer of Originator obtains knowledge of any of the following,
Originator will notify Buyer and provide a description of:

(i) Potential Termination Events.  The occurrence of any Potential Termination
Event;

(ii) Representations and Warranties.  The failure of any representations or
warranty herein to be true when made in any material respect;

(iii) Downgrading.  The downgrading, withdrawal or suspension of any rating by
any rating agency of any indebtedness of the Originator;

(iv) Litigation.  The institution of any litigation, arbitration proceeding or
governmental proceeding which is reasonably likely to be material to the
Originator or the collectibility or quality of a material portion of the
Receivables; or

(v) Judgments. The entry of any judgment or decree against the Originator (or
any Affiliate of the Originator) if the aggregate amount of all judgments then
outstanding against the Originator (or any Affiliate of the Buyer or the
Originator) exceeds $15,000,000.

(c) Conduct of Business.  The Originator will perform all actions necessary to
remain duly incorporated, validly existing and in good standing in its
jurisdiction of incorporation and to maintain all requisite authority to conduct
its business in each jurisdiction in which it conducts business.

(d) Compliance with Laws.  The Originator will comply with all laws,
regulations, judgments and other directions or orders imposed by any
Governmental Authority to which the Originator or any Receivable, any Related
Security or Collection may be subject.

(e) Furnishing Information and Inspection of Records.  Originator will furnish
to Buyer such information concerning the Receivables as Buyer may reasonably
request, subject to any confidentiality restrictions.  Originator will permit,
at any time during regular business hours, Buyer (or any representatives
thereof) (i) to examine and make copies of all Records, (ii) to visit the
offices and properties of Originator or office of any other Person for the
purpose of examining the Records and (iii) to discuss matters relating hereto
with any of Originator’s officers, directors, employees or independent public
accountants having knowledge of such matters.  Once a year, Buyer may (at the
expense of Originator) have an independent public accounting firm conduct an
audit of the Records or make test verification of the Receivables and
Collections in connection with the audit and test verifications conducted on
behalf of the Agent under the Second Tier Agreement.

8


--------------------------------------------------------------------------------




 

(f) Keeping Records.  (i) Originator will have and maintain (A) administrative
and operating procedures (including an ability to recreate Records if originals
are destroyed), (B) adequate facilities, personnel and equipment and (C) all
Records and other information necessary or advisable for collecting the
Receivables (including Records adequate to permit the immediate identification
of each new Receivable and all Collections of, and adjustments to, each existing
Receivable).  Originator will give Buyer prior notice of any material change in
such administrative operating procedures.

(g) Perfection.  (i) The Originator will at its expense, promptly execute and
deliver all instruments and documents and take all action necessary or requested
by the Buyer (including the filing of financing or continuation statements,
amendments thereto or assignments thereof) to enable the Buyer to exercise and
enforce all its rights against the Receivables and to vest and maintain vested
in the Buyer a valid, first priority perfected ownership interest in the
Receivables, the Collections, and proceeds thereof free and clear of any Adverse
Claim.  To the extent permitted by applicable law, the Buyer will be permitted
to file any continuation statements, amendments thereto and assignments thereof
without the Buyer’s signature or further approval.

(ii) The Buyer will not change its name, identity or corporate structure or
relocate its jurisdiction of organization or chief executive office or the
Records except after thirty (30) days advance notice to the Buyer and the
delivery to the Buyer of all financing statements, instruments and other
documents (including direction letters) requested by the Buyer.

(iii) The Originator will at all times maintain its jurisdiction of organization
and its chief executive offices within a jurisdiction in the USA in which
Article 9 of the UCC is in effect.  If the Originator moves its jurisdiction of
organization to a location that imposes Taxes, fees or other charges to perfect
the Buyer’s interests hereunder the Originator will pay all such amounts and any
other costs and expenses incurred in order to maintain the enforceability of the
Transaction Documents, the Sold Interest and the interests of the Buyer in the
Receivables, the Related Security and Collections.

(h) Payments on Receivables, Accounts.  The Originator will at all times
instruct all Obligors to deliver payments on the Receivables to a Lock-Box.  If
any such payments or other Collections are received by the Originator, it shall
hold such payments in trust for the benefit of the Buyer and promptly (but in
any event within two Business Days after receipt) remit such funds at the
direction of the Buyer.  The Originator will cause each Lock-Box Bank to comply
with the terms of each applicable Lock-Box Letter.  After the occurrence of a
Termination Event or the Liquidity Termination Date, the Originator will not,
and will not permit any Collection Agent or other Person to, commingle
Collections or other funds to which the Buyer is entitled with any other funds. 
The Originator shall only add a Lock-Box Bank, Lock-Box, or Lock-Box Account to
those listed on Exhibit F of the Second Tier Agreement if the Buyer has received
notice of such addition, a copy of any new Lock-Box Agreement and an executed
and acknowledged copy of a Lock-Box Letter substantially in the form of
Exhibit G of the Second Tier Agreement (with such changes as are acceptable to
the Buyer) from any new

9


--------------------------------------------------------------------------------




Lock-Box Bank.  The Originator shall only terminate a Lock-Box Bank or Lock-Box,
or close a Lock-Box Account, upon 30 days advance notice to the Buyer.

(i) Sales and Adverse Claims Relating to Receivables.  Except as otherwise
provided herein, the Originator will not (by operation of law or otherwise)
dispose of or otherwise transfer, or create or suffer to exist any Adverse Claim
upon, any Receivable or any proceeds thereof.

(j) Extension or Amendment of Receivables.  Except as otherwise permitted in the
Second Tier Agreement and then subject to Section 1.5 of the Second Tier
Agreement, the Originator will not extend, amend, rescind or cancel any
Receivable.

(k) Performance of Duties.  Originator will perform its duties or obligations in
accordance with the provisions of each of the Transaction Documents to which it
is a party.  Originator (at its expense) will (i) fully and timely perform in
all material respects all agreements, if any, required to be observed by it in
connection with each Receivable, (ii) comply in all material respects with the
Credit and Collection Policy, and (iii) refrain from any action that may impair
the rights of Buyer in the Receivables, Collections or Lock-Box Accounts.

Section 6.           Termination of Purchases.

Section 6.1. Voluntary Termination.  The purchase and sale of Receivables
pursuant to this Agreement may be terminated by either party, upon at least five
Business Days’ prior written notice to the other party.

Section 6.2. Automatic Termination.  The purchase and sale of Receivables
pursuant to this Agreement shall automatically terminate upon the occurrence of
(i) a Bankruptcy Event with respect to Originator, (ii) the Liquidity
Termination Date, or (iii) a rescission by the Originator of its election to
make capital contributions pursuant to Section 2.3.

Section 7.           Indemnification.

Section 7.1. Originator’s Indemnity.  Without limiting any other rights any
Person may have hereunder or under applicable law, Originator hereby indemnifies
and holds harmless Buyer and its officers, managers, agents and employees (each
an “Indemnified Party”) from and against any and all damages, losses, claims,
liabilities, penalties, Taxes, costs and expenses (including reasonable
attorneys’ fees and court costs actually incurred) (all of the foregoing
collectively, the “Indemnified Losses”) at any time imposed on or incurred by
any Indemnified Party arising out of or otherwise relating to any Transaction
Document, the transactions contemplated thereby, or any action taken or omitted
by any of the Indemnified Parties, whether arising by reason of the acts to be
performed by Originator hereunder or otherwise, excluding only Indemnified
Losses (“Excluded Losses”) to the extent (a) a final judgment of a court of
competent jurisdiction holds such Indemnified Losses resulted solely from gross
negligence or willful misconduct of the Indemnified Party seeking
indemnification, (b) solely due to the credit risk or financial inability

10


--------------------------------------------------------------------------------




 

to pay of the Obligor and for which reimbursement would constitute recourse to
Originator or the Collection Agent for uncollectible Receivables or (c) such
Indemnified Losses include Taxes on, or measured by, the overall net income of
the Buyer.  Without limiting the foregoing indemnification, but subject to the
limitations set forth in clauses (a), (b) and (c) of the previous sentence,
Originator shall indemnify each Indemnified Party for Indemnified Losses
relating to or resulting from:

(i) any representation or warranty made by or on behalf of Originator under or
in connection with this Agreement, any Periodic Report or any other information
or report delivered by Originator pursuant to the Transaction Documents, which
shall have been false or incorrect in any material respect when made or deemed
made;

(ii) the failure by Originator to comply with any applicable law, rule or
regulation related to any Receivable, or the nonconformity of any Receivable
with any such applicable law, rule or regulation;

(iii) the failure of Originator to vest and maintain vested in Buyer, a
perfected ownership or security interest in the Receivables and the other
property conveyed pursuant hereto, free and clear of any Adverse Claim;

(iv) any commingling of funds to which Buyer is entitled hereunder with any
other funds;

(v) any failure of a Lock-Box Bank to comply with the terms of the applicable
Lock-Box Letter;

(vi) any dispute, claim, offset or defense (other than discharge in bankruptcy
of the Obligor or financial inability of the Obligor to pay) of the Obligor to
the payment of any Receivable, or any other claim resulting from the sale or
lease of goods or the rendering of services related to such Receivable or the
furnishing or failure to furnish any such goods or services or other similar
claim or defense not arising from the financial inability of any Obligor to pay
undisputed indebtedness;

(vii) any failure of Originator to perform its duties or obligations in
accordance with the provisions of this Agreement or any other Transaction
Document to which Originator is a party; or

(viii) any environmental liability claim, products liability claim or personal
injury or property damage suit or other similar or related claim or action of
whatever sort, arising out of or in connection with any Receivable or any other
suit, claim or action of whatever sort relating to any of Originator’s
obligations under the Transaction Documents.

Section 7.2. Indemnification Due to Failure to Consummate Purchase.  Originator
will indemnify Buyer on demand and hold it harmless against all costs
(including, without limitation, breakage costs) and expenses incurred by Buyer
resulting from any failure by Originator to

11


--------------------------------------------------------------------------------




 

consummate a purchase after Buyer has requested a transfer of the applicable
Receivables to the Purchasers under the terms of the Second Tier Agreement.

Section 7.3. Other Costs.  If Buyer becomes obligated to compensate the
Purchasers under the Second Tier Agreement or any other Transaction Document for
any costs or indemnities pursuant to any provision of the Second Tier Agreement
or any other Transaction Document, then Originator shall, on demand, reimburse
Buyer for the amount of any compensation.

Section 8.           Miscellaneous.

Section 8.1. Amendments, Waivers, etc.  No amendment of this Agreement or waiver
of any provision hereof or consent to any departure by either party therefrom
shall be effective without the written consent of the party that is sought to be
bound. Any such waiver or consent shall be effective only in the specific
instance given. No failure or delay on the part of either party to exercise, and
no delay in exercising, any right hereunder shall operate as a waiver thereof;
nor shall any single or partial exercise of any right hereunder preclude any
other or further exercise thereof or the exercise of any other right. The
remedies herein provided are cumulative and not exclusive of any remedies
provided by law. Originator agrees that the Purchasers may rely upon the terms
of this Agreement, and that the terms of this Agreement may not be amended, nor
any material waiver of those terms be granted, without the consent of the Agent;
provided that Originator and Buyer may agree to an adjustment of the purchase
price for any Receivable without the consent of the Agent provided that the
purchase price paid for any Receivable shall be an amount not less than adequate
consideration that represents fair value for such Receivable.

Section 8.2. Assignment of Agreement.  Originator hereby acknowledges that on
the date hereof Buyer has collaterally assigned for security purposes all of its
right, title and interest in, to and under this Agreement to the Agent for the
benefit of the Purchasers pursuant to the Second Tier Agreement and that the
Agent and the Purchasers are third party beneficiaries hereof. Originator hereby
further acknowledges that after the occurrence and during the continuation of a
Termination Event all provisions of this Agreement shall inure to the benefit of
the Agent and the Purchasers, including the enforcement of any provision hereof
to the extent set forth in the Second Tier Agreement, but that neither the Agent
nor any Purchaser shall have any obligations or duties under this Agreement. No
purchases shall take place hereunder at any time that the Agent has exercised
its right to enforce Buyer’s rights hereunder pursuant to Section 1.8 of the
Second Tier Agreement.  Originator hereby further acknowledges that the
execution and performance of this Agreement are conditions precedent for the
Agent and the Purchasers to enter into the Second Tier Agreement and that the
agreement of the Agent and Purchasers to enter into the Second Tier Agreements
will directly or indirectly benefit Originator and constitutes good and valuable
consideration for the rights and remedies of the Agent and each Purchaser with
respect hereto.

Section 8.3. Binding Effect; Assignment.  This Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns and shall also, to the extent provided herein, inure to the benefit
of the parties to the Second Tier

12


--------------------------------------------------------------------------------




 

Agreement. Originator acknowledges that Buyer’s rights under this Agreement are
being assigned to the Agent under the Second Tier Agreement and consents to such
assignment and to the exercise of those rights directly by the Agent, to the
extent permitted by the Second Tier Agreement.

Section 8.4. Survival.  The rights and remedies with respect to any breach of
any representation and warranty made by Originator or Buyer pursuant to Section
4 and the indemnification provisions of Section 7 shall survive any termination
of this Agreement.

Section 8.5. Costs, Expenses and Taxes.  In addition to the obligations of
Originator under Section 7, each party hereto agrees to pay on demand all costs
and expenses incurred by the other party and its assigns (other than Excluded
Losses) in connection with the enforcement of, or any actual or claimed breach
of, this Agreement, including the reasonable fees and expenses of counsel to any
of such Persons incurred in connection with any of the foregoing or in advising
such Persons as to their respective rights and remedies under this Agreement in
connection with any of the foregoing. Originator also agrees to pay on demand
all stamp and other taxes and fees payable or determined to be payable in
connection with the execution, delivery, filing, and recording of this
Agreement.

Section 8.6. Execution in Counterparts; Integration.  This Agreement may be
executed in any number of counterparts and by the different parties in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which when taken together shall constitute one and the same
Agreement.

Section 8.7. Governing Law; Submission to Jurisdiction.  This Agreement shall be
governed by, and construed in accordance with, the internal laws (and not the
law of conflicts) of the State of New York.  Originator hereby submits to the
nonexclusive jurisdiction of the United States District Court for the Southern
District of New York and of any New York state court sitting in New York, New
York for purposes of all legal proceedings arising out of, or relating to, the
Transaction Documents or the transactions contemplated thereby.  Originator
hereby irrevocably waives, to the fullest extent permitted by law, any objection
it may now or hereafter have to the venue of any such proceeding and any claim
that any such proceeding has been brought in an inconvenient forum.  Nothing in
this Section 8.7 shall affect the right of Buyer to bring any action or
proceeding against Originator or its property in the courts of other
jurisdictions.

Section 8.8. No Proceedings.  Originator agrees, for the benefit of the parties
to the Second Tier Agreement, that it will not institute against Buyer, or join
any other Person in instituting against Buyer, any proceeding of a type referred
to in the definition of Bankruptcy Event until one year and one day after no
investment, loan or commitment is outstanding under the Second Tier Agreement.
In addition, all amounts payable by Buyer to Originator pursuant to this
Agreement shall be payable solely from funds available for that purpose (after
Buyer has satisfied all obligations then due and owing under the Second Tier
Agreement).

Section 8.9. Loans by Buyer to Originator.  Buyer may make loans to Originator
from time to time if so agreed between such parties and to the extent that Buyer
has funds available for

13


--------------------------------------------------------------------------------




that purpose after satisfying its obligations under this Agreement and the
Second Tier Agreement. Any such loan shall be payable upon demand (and may be
prepaid with penalty or premium) and shall bear interest at such rate as Buyer
and Originator shall from time to time agree.

Section 8.10.     Notices.  Unless otherwise specified, all notices and other
communications hereunder shall be in writing (including by telecopier or other
facsimile communication), given to the appropriate Person at its address or
telecopy number set forth in the Second Tier Agreement or at such other address
or telecopy number as such Person may specify, and effective when received at
the address specified by such Person.

Section 8.11.     Entire Agreement.  This Agreement constitutes the entire
understanding of the parties thereto concerning the subject matter thereof.  Any
previous or contemporaneous agreements, whether written or oral, concerning such
matters are superseded thereby.

14


--------------------------------------------------------------------------------




 

In Witness Whereof, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

J.B. HUNT TRANSPORT, INC., as Originator

 

 

 

By

 

 

 

Name:

 

 

 

Title:

 

 

 

JBH RECEIVABLES LLC, as Buyer

 

 

 

By

 

 

 

Name:

 

 

 

Title:

 

 

15


--------------------------------------------------------------------------------